DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 5-10, in the reply filed on 03-16-21 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important features of claims 6-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

                                         Examiner’s Notes 
Instead of using structure limitations in product/structure claims, applicant only using some applicant self-defined definitions with intended-use limitations in the claims 6-8 for seeking a pattern is improper.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US20160079153).
Re Claim 5, Seo show and disclose 
A display device comprising: 
a display panel (140, fig. 2) including a plurality of signal pads (264, fig 5) and one or more dummy pads (DP, fig. 5); and 
at least one flexible wiring board (262, fig. 2-3, 5 and 12-13) providing signals to the signal pads, 
wherein a maximum bias ratio of signals provided to a pair of the signal pads adjacent one another with at least one dummy pad interposed 
Re Claim 6, Seo show and disclose
The display device of claim 5, wherein each of the maximum bias ratios is a ratio of a maximum bias period to an entire period of time (fig. 5-13; Furthermore, this is just a statement of a definition of what a maximum bias ratio is, not a structure limitation).
Re Claim 7, Seo show and disclose
The display device of claim 6, wherein the maximum bias period is a period in which a difference in voltage between signals provided to a pair of the signal pads adjacent one another (voltage difference between adjacent signal pads 264, fig. 5-13; Furthermore, this is just a statement of what a maximum bias period is, not a structure limitation) is maintained to be greater than a reference value (ground or zero voltage).
Re Claim 8, Seo show and disclose
The display device of claim 7, wherein the reference value is a difference between a high bias voltage and a low bias voltage of a driving that generates the signals chip (difference between high and low voltages from driving chip 266, fig. 2-3; Furthermore, this is just a statement of what a reference value is, and this is a intended-use limitation, and not a structure limitation at all).
Re Claim 9, Seo show and disclose

Re Claim 10, Seo show and disclose
The display device of claim 5, wherein a single dummy pad is disposed between a pair of the signal pads adjacent one another having a maximum bias ratio (of two DP2, fig. 10b) greater than a first reference value (of one DP1, fig. 10b), but smaller than a second reference value (of three DP, fig. 9), and wherein two or more dummy pads (of four DPs, fig. 6 and 13) are disposed between a pair of the signal pads adjacent one another (two adjacent 264, fig. 6 and 13) having a maximum bias ratio greater than the second reference value (of three DP, fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150103500 US-20140131889 US-20120299888 US-20150309636 US-20180107082 US-20150255739 US-20070097309  US-20100085326 US-20150098197 US-20150002751 US-20150145847 US-9645430.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848